Citation Nr: 1540642	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fascitis/heel spur syndrome and contracted digit.  

2.  Entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) on the issues of entitlement to service connection for an acquired psychiatric disability to include as secondary to the service connected bilateral pes planus, entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fascitis/heel spur syndrome and contracted digit and entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain.  A transcript of that hearing is of file.  

This case was remanded by the Board for further development in April 2015.  At that time, the issue of entitlement to service connection for an acquired psychiatric disability to include as secondary to the service connected bilateral pes planus was also remanded by the Board.  In a July 2015 rating decision, service connection for unspecified depressive disorder (previously claimed as bipolar disorder NOS w/cocaine & alcohol dependence in remission (claimed as depression)) was granted.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.  

The Board notes that it has reviewed this claim using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to an evaluation in excess of 20 percent for chronic lumbar sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

Bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit is not manifested by pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  Other foot injuries have not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008 and September 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit.  His disability is rated under Diagnostic Codes 5299-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a, while diagnostic code 5276 addresses flat feet.  It is noted that the Veteran has such a diagnosis so this is the most appropriate code to consider all included pathology.

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, bilateral or unilateral. Severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants the assignment of a 20 percent rating if unilateral and 30 percent rating if bilateral.  Pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances warrants the assignment of a 30 percent rating if unilateral and 50 percent rating if bilateral. 

The July 2008 VA examination disclosed weakness and tenderness of the feet.  The Veteran's gait was somewhat unstable due to the pain on the bottom of the feet where he had heel spur syndrome and plantar fasciitis.  It was noted that he had flatfeet bilateral and that such was not correctible by manipulation and there was pain on manipulation.  Bilateral pes planus, bunions bilateral, plantar fasciitis, heel spur syndrome and contracted digits were diagnosed.  

The March 2010 VA examination disclosed the Veteran had bunions on the toes and pes planus.  He had pain on palpation of the bilateral medial tubercle but no edema, erythema or callus.  There was pain in the plantar fasciitis area with spasms of plantar intrinsic muscles, and decreased ankle dorsiflexion bilateral to 90 degrees.  It was noted that the extent of the forefoot and malalignment was correctable by manipulation but there was decreased ankle dorsiflexion both on the right and the left by 90 degrees.  Bilateral plantar fasciitis, bilateral ankle equinus and flat foot both right and left were diagnosed.  

During the February 2012 VA examination, the Veteran was shown to have pes planus and plantar fasciitis.  The VA examination disclosed pain on use of the feet, pain on manipulation of the feet and pain accentuated on manipulation.  There was decreased longitudinal arch height of one or both feet on weight-bearing but no indication of swelling on use, characteristic callouses, objective evidence of marked deformity of one or both feet (pronation, abduction etc.), marked pronation of one or both feet, marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet, and/or extreme tenderness of plantar surfaces on one or both feet.  

The July 2015 VA examination disclosed pain on use of the feet, pain on manipulation of the feet and pain accentuated on manipulation.  There was no indication of swelling on use, characteristic callouses, decreased longitudinal arch height of one or both feet on weight-bearing, objective evidence of marked deformity of one or both feet (pronation, abduction etc.), marked pronation of one or both feet, marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet, and/or extreme tenderness of plantar surfaces on one or both feet.  Very mild pes planus with tenderness at heel was noted.  Flat foot (pes planus) and plantar fasciitis was diagnosed.  

After review of the evidence, the Board finds against the claim for a rating higher than 30 percent disabling for the Veteran's bilateral foot disability.  To that end, pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances is not shown by the record.  While the VA examinations disclose objective evidence of painful motion, as shown by the evidence summarized above the criteria for the next higher evaluation under 5276 have not been met.  

As the Veteran has been diagnosed with several foot disabilities to include pes planus and plantar fasciitis, the Board has considered whether a higher rating may be available under Diagnostic Code 5284 which applies to "other foot injuries."  In this case, the Veteran is diagnosed as having flat feet and he is rated under that code.  It is most appropriate as it includes complaints of pain and structural changes.  There are not "other foot injuries shown."  Accordingly, a higher rating is not warranted under Diagnostic Code 5284.  The Board also notes that Diagnostic Code 5278 is not for consideration as the evidence does not show a diagnosis of claw foot.  No other Diagnostic Codes for rating the feet provide for a rating higher than 30 percent.  

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports foot pain, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment.  DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned rating is appropriate.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  Although it is shown that the Veteran's pes planus limits his ability to run and stand, the objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disabilities.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The discussion above reflects that the symptoms of the Veteran's pes planus disability are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit is denied.  


REMAND

The Veteran appeals the denial of an evaluation in excess of 20 percent for chronic lumbar sprain.  When this issue was before the Board in April 2015 it was determined that further development was needed to include obtaining a new VA examination.  In July 2015, the Veteran was afforded a VA examination for his lumbar spine disability.  The Board notes, however, that the examination report contains some inconsistencies.  To that end, in the July 2015 VA examination the VA examiner noted that the Veteran had abnormal or outside normal range of motion but no pain noted on examination.  He also checked that there was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Later in the report, however, it was reported that the Veteran was unable to perform repetitive use testing due to pain.  Furthermore, the VA examiner checked that the Veteran had mild right and moderate left radiculopathy but then later noted in the examination report that the sensory examination was inconsistent with radiculopathy.  The above inconsistencies render the examination report unreliable.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary so that the Veteran can be provided another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation examination to determine the nature and severity of his lumbar spine disability.  The examiner must be provided access to the appellant's VBMS and Virtual VA files.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion findings reported in degrees must be provided in the examination report.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with the decision in DeLuca.  Any limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  The examiner should also address any neurological problems associated with the spine, if found on examination.  A complete rationale should be provided for any opinion expressed.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


